DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on RCE on 08/17/2021 and amendments to claims and arguments filed on 07/19/2021 has been entered.
Application Status
Amended claim 1-17 and 19-20; and new claim 21 are under examination.
Claim 18 is cancelled.
Claim 1-17 and 19-21 are rejected.
Withdrawn Rejection
The 112, first paragraph over claim 1-20 set forth in previous office action has been withdrawn in light of Applicant’s amendments. 
The 35 U.S.C. 103 rejections over claim 1-4, 6-16 and 18-20 as being unpatentable Kajs (US 4,307,118) and in view of Pearce (US 4,435,319) as evidenced by Ref. U https://www.realsimple.com/food-recipes/shopping-storing/food/refrigerator-temperature), have been withdrawn in light of Applicant’s amendments submitted on 07/19/2021, wherein the new limitation recites,



    PNG
    media_image1.png
    134
    608
    media_image1.png
    Greyscale

The 35 U.S.C. 103 rejections over claim 5 and 17 as being unpatentable over Kajs (US 4,307,118) and in view of Pearce (US 4,435,319) as evidenced by Ref. U (https://www.realsimple.com/food-recipes/shopping-storing/food/refrigerator-temperature) as applied to claim 1 above, and further in view of Kang et al. (US 2014/0302199 A1) have been withdrawn in light of Applicants’ amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-17 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the new limitation of “…the water being below 60°C…” (lines 5-6) with respect to the soaking step of the dry ground meal cake, is not supported in the instant specification as filed. It is noted the instant specification as published [0021]), discloses a temperature of the screw presses can be water cooled to ensure the temperature of the pressed cake does not exceed 60°C; however, there is not support for the soaking step with “the water being below 60°C”, hence the limitation is new matter. Additionally, claim 2-17, 19 and 21 are also rejected since the claims are depended upon rejected claim 1. Applicant is required to remove new matter in response to this office action. 
In claim 20 the new limitation of “…cold-pressed or solvent extracted…” meal cake (line 2) is not supported in the instant specification as filed. It is noted the instant specification as published [0022], discloses and support the cold pressed or solvent extracted of specific material, sunflower, flax, camelina, or hemp. In other words, the instant specification as filed does not support a board range of cold pressed or solvent extracted of material, which includes meal cakes materials such as soybean, corn, wheat or oats; hence the limitation is new matter.  Claim 21 is also rejected since the claim is depended upon rejected claim 20.  Applicant is required to remove new matter in response to this office action. 
In claim 20, the new limitation of “…the water being below 60°C…” (lines 7) with respect to the soaking step of the dry ground meal cake, is not supported in the instant specification as filed. It is noted the instant specification as published [0021] discloses a temperature of the screw presses can be water cooled to ensure the temperature of the pressed cake does not exceed 60°C; however, there is not support for the soaking step with “the water being below 60°C”, hence the limitation is new matter. Additionally, claim 21 are also rejected since the claim are depended upon rejected claim 20. Applicant is required to remove new matter in response to this office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kajs (US 4,307,118) and in view of Hruschka et al. (US 2015/03275572 A1) and ISO Services, Inc. (Preventing Burns and Scalding Injuries from Tap Water) and as evidenced by (https://www.realsimple.com/food-recipes/shopping-storing/food/refrigerator-temperature).
Regarding claim 1, 7, 18, 19, 20 and 21, Kajs discloses a method of making curd-like product (tofu like food product/protein milk food product) comprising steps to providing oilseed, sunflower in formats including flour, concentrates and isolates (‘118, col. 5, ln. 14-27) as starting material. Kajs’ sunflower in formats including the flour, concentrates and isolates (‘118, col. 5, ln. 14-27) are expected to be dry and ground. 
With respect to new limitation of “…removing non-soluble fragments from cold-pressed or solvent extracted dry ground meal cake…”, Kajs does not explicitly disclose removing  the flour, 
Kajs and Hruschka are of the same field of endeavor of processing with oilseeds, sunflower for production of protein curd.  It would have been obvious to one of ordinary skill in the art to be motivated at the time of filing of the invention, to use Hruschka’s step of removing hulls (non-soluble fragments) from the cold-pressed sunflower, ground material in Kajs’ method because Hruschka teaches having markedly better properties with the cold-pressed sunflower, ground material (‘572, [0070]). 
With respect to new limitation of “…adding water to the dry ground meal cake and soaking the dry ground meal cake in the water for a period of time to produce a soaked meal cake, the water being below 60°C…”, modified Kajs teaches the cold-pressed sunflower, dry ground material as discussed above; Kajs discloses in Example 8 (‘118, col. 8, ln. 50-61), steps of adding tap water to flour and agitating for 30 minutes to create a slurry (soaked meal cake), wherein the agitating step encompass a soaking step of the flour (dry ground meal cake). Kajs does not explicitly discloses the tap water at a temperature of below 60°C.  However, ISO Services, Inc. discloses Occupational Safety and Health Administration (OSHA) recommends delivering tap water at a minimum of 122°F (50°C) at outlets (pg. 3, 4th
Modified Kajs teaches filtering the slurry (soaked meal cake) providing a filtered slurry (milk concentrate); heating the filtered slurry (milk concentrate) (‘118, col. 8, ln. 52-54). With respect to the limitation of “… to induce protein unfolding…”, modified Kajs uses like materials in a like manner step of heating as claimed, it would therefore be expected that the heating to induce protein unfolding in modified Kajs’ filtered slurry (milk concentrate), absent a showing of unexpected results. 
Modified Kajs discloses adding coagulant to filtered slurry (milk concentrate) to form a resultant coagulum mixture (‘118, col. 8, ln. 54-57) and cooling the resultant coagulum mixture to provide a firmer coagulum (‘118, col. 8, ln. 57-58). Modified Kajs discloses a step of spray drying (removing liquid) the coagulum to yield a shelf-stable product and further process into cheese-type product (tofu-like curd) (‘118, col. 6, ln. 41-51).
Regarding claim 2, modified Kajs does not discloses the soaking step (‘118, col. 5, ln. 46-63; col. 7, Example 2, ln. 29-32, Fig. 4 and Fig. 5) with the period of time as cited. However, it would have been obvious to one of ordinary skill in the art to adjust the period of time as taught by modified Kajs to include the cited range time to provide a desired hydrated the sunflower seed meal, absent a clear and convincing or evidence to the contrary. 
Regarding claim 3 and 4, modified Kajs discloses the slurry (soaked meal cake) comprising 200 g to 1 Liter (1000 g) of tap water (unheated water) (‘118, col. 7, ln. 29-32), which corresponds to a ratio of 1:5, which is in range with the cited range of claim 3 and 4.
Regarding claim 6
Regarding 8, 9 and 10, Kajs as modified by Hruschka, teaches the removing of the hulls (non-soluble fragments) from the press cake (572, [0048) through centrifugation. Hruschka does not teach removing by sieving a cited in claim 8, and does not teach 500 um to 1 mm sieve as cited in claim 9, and 0.5 mm (500 um) sieve as cited in claim 10.  Applicant is referred to MPEP 2144.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. The apparatus does not necessarily make a difference to the method.  For example, if heating on the stove was claimed and the reference taught heating by a microwave it could be stated that both the instant claims and the prior art teach of heating and the apparatus used to heat would not materially affect the process as both apparatuses were known and provided heating.  To use one known apparatus or another to accomplish the same process would have been obvious to one of ordinary skill in the art.
Regarding claim 11, it was well known in the art to press tofu curd into a mold to form a tofu shape. It would have been obvious to one of ordinary skill in the art to use conventional step of pressing modified Kajs’ coagulum into a mold to shape the tofu product. 
Regarding claim 12, 13 and 14, modified Kajs discloses the step of boiling, which is expected to compass the heating, at stage 16 (‘118, col. 6, ln. 4-13) is about 90°C (‘118, col. 6, ln. 26-27) which is in range with the cited range of claim 12 and 13. With respect to claim 14, the recitation of cited upper end point of 90°C is meet by modified Kajs’ about 90°C (‘118, col. 6, ln. 26-27) followed by the cooling the resultant coagulum mixture to provide a firmer coagulum. Modified Kajs discloses a step of spray drying (removing liquid) the coagulum to yield a shelf-stable product and further process into cheese-type product (tofu-like curd) (‘118, col. 6, ln. 41-51).
Regarding claim 15 and 16, modified Kajs teaches the cooling performed in refrigeration (‘118, col. 8, ln. 12-14); wherein refrigeration is known at temperatures of 1.7 to 3.3°C, as evidenced by .  

Claim 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kajs (US 4,307,118) and in view of Hruschka et al. (US 2015/03275572 A1) and ISO Services, Inc. (Preventing Burns and Scalding Injuries from Tap Water) and as evidenced by (https://www.realsimple.com/food-recipes/shopping-storing/food/refrigerator-temperature) as applied to claim 1 above, and further in view of Kang et al. (US 2014/0302199 A1).
Regarding claim 5 and 17, modified Kajs discloses the claimed invention as discussed above. Kajs does not explicitly the coagulant to the aqueous extract “milk” (milk concentrate) at stage 16 (‘118, col. 6, ln. 27-38) is glucono delta lactone. However, Kang et al. discloses a method of making tofu comprising adding glucono-delta-lactone as a coagulant to make tofu (‘199, [0008]). Kajs and Kang et al. are of the same field of endeavor of making tofu-curd product. It would have been obvious to one of ordinary skill in the art to be motivated at the time of the filing of the claimed invention, to employ Kang’s glucono-delta-lactone as the coagulant in modified Kajs’ process for a desired flavor profile as taught by Kang (‘199, [0039], [0052]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on the combined applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 35 U.S.C. 103 rejections over claim 1-4, 6-16 and 18-20 as being unpatentable Kajs (US 4,307,118) and in view of Pearce (US 4,435,319) as evidenced by Ref. U https://www.realsimple.com/food-recipes/shopping-storing/food/refrigerator-temperature), have been withdrawn in light of Applicant’s amendments submitted on 07/19/2021, wherein the new limitations.
The 35 U.S.C. 103 rejections over claim 5 and 17 as being unpatentable over Kajs (US 4,307,118) and in view of Pearce (US 4,435,319) as evidenced by Ref. U (https://www.realsimple.com/food-recipes/shopping-storing/food/refrigerator-temperature) as applied to claim 1 above, and further in view of Kang et al. (US 2014/0302199 A1) have been withdrawn in light of Applicants’ amendments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/HONG T YOO/Primary Examiner, Art Unit 1792